          Case 1:20-cv-08402-AT Document 28 Filed 05/06/21 Page 1 of 2




May 6, 2021                                                                          David W. Bowker
                                                                                       +1 202 663 6558 (t)
By ECF and Email                                                                       +1 202 663 6363 (f)
                                                                             david.bowker@wilmerhale.com

The Honorable Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

       Re:     Altana Credit Opportunities Fund SPC et al. v. Bolivarian Republic of Venezuela,
               No. 1:20-cv-8402-AT [rel. 1:19-cv-3123-AT]
               Status Letter Regarding Service of Process

Dear Judge Torres:

       On behalf of our clients—Altana Credit Opportunities Fund SPC, Altana Credit

Opportunities Fund 1 SP, and Altana Funds Ltd. Cayman (collectively, “Plaintiffs”)—I

respectfully submit this status letter regarding service of process, pursuant to your Honor’s Order

of March 22, 2021 (Dkt. 27).

       Since our prior status letter submitted on March 22, 2021 (Dkt. 26), to our knowledge,

there have been no further developments regarding the completion of service. As the Court is

aware, upon the filing of the Second Amended Complaint (Dkt. 24), we promptly prepared the

necessary materials for service upon Defendant Bolivarian Republic of Venezuela and submitted

those materials to the Clerk of Court, in accordance with Section 1608(a)(4) of the Foreign

Sovereign Immunities Act. On February 10, 2021, the Clerk of Court mailed the service

documents to the U.S. Department of State and filed a certificate of mailing with the Court (Dkt.

25).
             Case 1:20-cv-08402-AT Document 28 Filed 05/06/21 Page 2 of 2




The Honorable Analisa Torres
May 6, 2021
Page 2


       On March 15, 2021, we contacted the Department of State, Office of the Legal Adviser,

inquiring about the status of service. On March 18, 2021, the Department responded that it

“received this case and currently [was] in the process of serving the country.” On March 29,

2021, the Department reiterated that the “request for service on Venezuela … [was] still being

processed,” and that “it ha[d] not yet been transmitted via diplomatic channels.” Most recently,

on May 3, 2021, we contacted the Department again to ask about the status of service. As of the

date of this letter, we have not received a response. We will continue to provide updates to the

Court and promptly notify the Court when service of process is complete.




Sincerely,




/s/ David W. Bowker
David W. Bowker
